 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   TAWNDRA L. HEATH,                                      Case No. 2:17-cv-02869-GMN-BNW
 8                                        Plaintiff,                   ORDER
          v.
 9
     TRISTAR PRODUCTS, INC.,
10
                                        Defendant.
11

12       Based on the scheduling needs of the court,
13       IT IS ORDERED that:
14       1. The settlement conference currently scheduled for July 31, 2019 is VACATED and
15             CONTINUED to August 14, 2019 at 9:00 a.m.
16       2. Confidential settlement statements shall be due no later than August 7, 2019.
17       3. All other instructions within the original Order Setting Settlement Conference
18             (ECF No. 91) shall remain in effect.
19       DATED this 6th day of May, 2019.
20

21
                                                           BRENDA WEKSLER
22                                                         UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                       1
